Case 2:20-cv-00090-KD-C Document 18 Filed 06/29/20 Page 1 of 1                 PageID #: 820




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

   LE’ASIA ANN CRUM, et al.,                  §
                                              §
                 Plaintiff(s),                §
                                              §
   vs.                                        § CIVIL ACTION NO. 2:20-00090-KD-C
                                              §
   HANKOOK TIRE WORLDWIDE                     §
   COMPANY, LTD., et al.,                     §
                                              §
                 Defendant(s).                §

                                          ORDER

          After due and proper consideration of all issues raised, and there having been no

   objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. §

   636(b)(3) and dated June 11, 2020, is ADOPTED as the opinion of this Court.

          Accordingly, Plaintiffs’ Motion to Remand (Doc. 3) is GRANTED. The Clerk is

   directed to REMAND this action to the Circuit Court of Dallas County, Alabama.

          Done this 29th day of June 2020.



                                       s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
